This was an appeal from an assessment made by the Commissioner of Banks against the defendant as the owner of five shares of the capital stock of the Morris Plan Bank of Greensboro, North Carolina, an insolvent banking corporation, organized under, and prior to its insolvency doing business by virtue of, the laws of North Carolina.
On an agreed statement of facts filed with the court it was considered, ordered, and adjudged by the court that the plaintiff recover of the defendant the sum of $500.00, with interest from 2 March, 1934, and the costs of the action.
It was further considered, ordered, and decreed by the court that no part of the sum or sums recovered by the plaintiff of the defendant on account of said judgment shall be applied by the plaintiff to the payment of the indebtedness of the Morris Plan Bank of Greensboro, due on 1 January, 1934, which was contracted by said bank prior to 4 March, 1925.
From said judgment the defendant appealed to the Supreme Court, assigning errors in the judgment. *Page 817 
There is no error in the judgment in this action. The judgment is affirmed on the authority of Hood, Comr., v. Hewitt, ante, 810.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.